THE THIRTEENTH COURT OF APPEALS

                                   13-22-00064-CV


                                 Claudia Islem Deciga
                                           v.
                                  Pavecon Ltd., Co.


                                   On Appeal from the
                    103rd District Court of Cameron County, Texas
                       Trial Court Cause No. 2021-DCL-00990


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

May 5, 2022